Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16-17, 20, 25and 28-30 recite the limitation “in particular” in various places respectively. The term “in particular” is a relative term which renders the claim indefinite. The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(B) III. E.).
Claim 16 recites the limitation “it modifies the focal length” in line 10, rendering the claim indefinite because it is unclear what this it stands for?  Appropriate correction/clarification is required.
Claim 16 recites the limitation “the beam parameter product” in line 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/ clarification is required.
Claim 16 recites the limitation “wherein the laser beam guiding device (22) has as the least one movable surface (24) at least one element selected from a plurality of dynamically orientable surfaces and a continuous surface that can be dynamically deformed” in line 12, rendering the claim indefinite because the meaning of the laser beam guiding device (22) has as the least one movable surface (24) at least one element is unclear.  Appropriate correction/clarification is required.
Claim 16 recites the limitation “the least one movable surface” in line 12, rendering the claim indefinite. It is unclear what the relation between this “the least one movable surface” and at least one movable surface as mentioned in line 8 are? Appropriate correction/clarification is required.
Claim 16 recites the limitation “at least one element selected from a plurality of dynamically orientable surfaces and a continuous surface that can be dynamically deformed” in line 12, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim 17 recites the limitation “its curvature” in line 3, rendering the claim indefinite because it is unclear what this its stands for?  Appropriate correction/clarification is required.
Claim 19 recites the limitation “selected from a mirror that can be adjusted with at least one piezo actuator, a bimorph deformable mirror, a MEMS-based deformable mirror and a voice coil-based deformable mirror” in line 12, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim 21 recites the limitation “selected from a piezo actuator, an electric motor, a pneumatic motor, an eccentric, a device for generating an oscillating electromagnetic field, a MEMS oscillator, a voice coil, and an electrostatically movable actuator” in line 2, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim 22 recites the limitation “selected from a lens, a focusing lens, a collimation lens, another of the at least one laser beam guiding devices (22), and an adaptive mirror (30)” in line 2, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim 25 recites the limitation “a machining laser source” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a machining laser source” and a machining laser source as mentioned in line 3 of claim 16 are? Appropriate correction/clarification is required.
Claim 26 recites the limitation “preferably at least … more preferably… most preferably” in line 2, rendering the claim indefinite.  The term preferably, more preferably and most preferably are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(B) III. E.).
Claim 27 recites the limitation “preferably between” in line 3, rendering the claim indefinite.  The term preferably is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(B) III. E.).
Claim 28 recites the limitation “a machining apparatus” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a machining apparatus” and a machining apparatus as mentioned in line 1 of claim 16 are? Appropriate correction/clarification is required.
Claim 28 recites the limitation “a workpiece” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a workpiece” and a workpiece as mentioned in line 1 of claim 16 are? Appropriate correction/clarification is required.
Claim 28 recites the limitation “laser cutting” in line 2, rendering the claim indefinite. It is unclear what the relation between this “laser cutting” and laser cutting as mentioned in line 2 of claim 16 are? Appropriate correction/clarification is required.
Claim 29 recites the limitation “a workpiece” in line 1 and line 3 respectively, rendering the claim indefinite. It is unclear what the relation between these “a workpiece” and a workpiece as mentioned in line 1 of claim 16 are? Appropriate correction/clarification is required.
Claim 29 recites the limitation “a machining apparatus” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a workpiece” and a workpiece as mentioned in line 1 of claim 16 are? Appropriate correction/clarification is required.
Claim 29 recites the limitation “laser cutting” in line 2, rendering the claim indefinite. It is unclear what the relation between this “laser cutting” and laser cutting as mentioned in line 2 of claim 16 are? Appropriate correction/clarification is required.
Claim 29 recites the limitation “a machining zone” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a machining zone” and a machining zone as mentioned in line 1 of claim 16 are? Appropriate correction/clarification is required.
Claim 29 recites the limitation “a machining laser beam” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a machining laser beam” and a machining laser beam as mentioned in line 3 of claim 16 are? Appropriate correction/clarification is required.
Claim 29 recites the limitation “a machining laser source” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a machining laser source” and a machining laser source as mentioned in line 3 of claim 16 are? Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-30 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by Sbetti (WO 2018/007967 A1).
Regarding Independent Claim 16, Sbetti discloses a machining apparatus for laser machining a workpiece (WP, Fig 1) in a machining zone (see Fig 1), in particular for laser cutting, in particular a laser machining head, having an interface (see Fig 1) for a machining laser source (100, Fig 6) for generating a machining laser beam (Fig 6) with a direction of propagation; an outlet opening (see  Fig 6) for the machining laser beam; and an optical system between the interface and the outlet opening, the optical system having:
at least one optical unit (optical focusing system 140, Fig 6) that adjusts the focal length of the optical system, and at least one stationary laser beam guiding device (optical beam shaping means 180, Fig 6) with at least one movable surface (deformable reflecting element 200, Fig 7), characterized in that the at least one movable surface can be adjusted by means of at least one movement device (the movements of the movement modules 200a, 200b, are preferably actuated by known piezoelectric techniques, Fig 7, scanned P 20 line 7-9) such that it modifies the focal length of the optical system and the beam parameter product of the machining laser beam integrated over time in at least one operating mode (see Figs 1-8);
wherein the laser beam guiding device has as the least one movable surface (see Fig 6) at least one element selected from a plurality of dynamically orientable surfaces and a continuous surface that can be dynamically deformed (a plurality of reflection areas independently movable, Fig 7, scanned P 19 line 20-21).
Regarding Claims 17-30, Sbetti further discloses:
Claim 17, wherein the at least one movable surface provides a surface unit of the laser beam guiding device whose surface geometry, in particular its curvature, can be adjusted (the reflective surface of which is modifiable, scanned P 19 line 23); and/or wherein the at least one movable surface can be adjusted dynamically.
Claim 18, wherein the laser beam guiding device has at least one segment mirror with a plurality of mirror segments, which can each be oriented (a plurality of reflection areas independently movable, Fig 7, scanned P 19 line 20-21); and/or
wherein the laser beam guiding device has at least one deformable mirror.
Claim 19, wherein the laser beam guiding device has at least one element selected from a mirror that can be adjusted with at least one piezo actuator (actuated by known piezoelectric techniques, scanned P 20 line 8-9), a bimorph deformable mirror, a MEMS-based deformable mirror and a voice coil-based deformable mirror.
Claim 20, wherein the laser beam guiding device, in particular the at least one movable surface, is arranged and configured such that the machining laser beam is deflected at an angle less than 900 ; and/or wherein the laser beam guiding device, in particular the at least one movable surface, is arranged and configured such that the machining laser beam is deflected at an angle equal to 900 ; and/or wherein the laser beam guiding device, in particular the at least one movable surface, is arranged and configured such that the machining laser beam is deflected at an angle greater than 900 (see Fig 6, the machining laser beam is deflected at an angle equal to 900).
Claim 21, wherein the movement device has at least one element selected from a piezo actuator (actuated by known piezoelectric techniques, scanned P 20 line 8-9), an electric motor, a pneumatic motor, an eccentric, a device for generating an oscillating electromagnetic field, a MEMS oscillator, a voice coil, and an electrostatically movable actuator.
	Claim 22, wherein the optical unit is at least one element selected from a lens, a focusing lens (see 120, 140, 160 in Fig 6), a collimation lens, another of the at least one laser beam guiding devices, and an adaptive mirror.
Claim 23, wherein the optical unit can be displaced parallel to the direction of propagation or is stationary (see details in Fig 6); and/or wherein the optical unit is arranged in front of and/or behind the laser beam guiding device in the direction of propagation.
Claim 24, wherein the focusing lens is arranged in the direction of propagation behind the laser beam guiding device (see 140 in Fig 6); and/or wherein the collimation lens is arranged in the direction of propagation in front of the laser beam guiding device.
Claim 25, wherein the interface is connected to or provided with a machining laser source (in the machining process, scanned P 11 line 7) for generating the machining laser beam (see Figs 1 and 6); and/or wherein a control unit is provided for controlling the optical unit and/or the laser beam guiding device, in particular the movement device.
Claim 26, wherein the machining laser source provides a laser power of at least 1 kW, preferably at least 4 kW, more preferably between 1 to 30 kW, most preferably between 1 to 25 kW (from 1 to 10000 kW/mm2, scanned P 4 line 11).
Claim 27, wherein the at least one movable surface with a frequency between 10 Hz and 15 kHz, preferably between 100 Hz and 10 kHz, can be adjusted (at least 500 Hz and preferably of 1 kHz, scanned P 33 last to the third line); and/or wherein the at least one movable surface can be adjusted by means of the least one movement device such that it dynamically moves the machining laser beam at least perpendicular to the direction of propagation; and/or wherein the at least one movable surface can be adjusted by means of the least one movement device such that it moves the machining laser beam dynamically and generates at least one focal point oscillation with at least one oscillation amplitude and at least one oscillation frequency and with a focal point oscillation path that corresponds to a two- or three-dimensional Lissajous figure or a combination of two- or three-dimensional Lissajous figures.
Claim 28, use of a machining apparatus according to claim 16 for laser machining of a workpiece (WP, Fig 1), in particular for laser cutting (for cutting, scanned P 33 last to the sixth line).
Claim 29, a method for laser machining a workpiece with a machining apparatus according to claim 16, in particular for laser cutting (for cutting, scanned P 33 last to the sixth line), comprising: Irradiating a machining zone (see Fig 1) of a workpiece (WP, Fig 1) with a machining laser beam (see in Fig 6) from a machining laser source (100, Fig 6) which is provided at the interface (see in Fig 1) of the machining apparatus (see in Figs 1 and 6) through the outlet opening (see in Fig 6) of the machining apparatus;
characterized by
modifying the focal length (has a focal length from 50 mm to 150 mm, scanned P 19 line 1) of the optical system and the beam parameter product of the machining laser beam integrated over time (laser beam activation times as a function of the working path, scanned P 22 last to the eigth line) by means of the laser beam guiding device (optical beam shaping means 180, Fig 6), which has the at least one movable surface (deformable reflecting element 200, Fig 7).
Claim 30, wherein the laser beam guiding device, in particular the at least one movable surface, dynamically moves the machining laser beam at least perpendicular to the direction of propagation in order to modify the beam parameter product (see Fig 6, the laser beam guiding device, in particular the at least one movable surface, dynamically moves the machining laser beam at least perpendicular to the direction of propagation); and/or wherein the laser beam guiding device, in particular the at least one movable surface, dynamically moves the machining laser beam to modify the beam parameter product and generates at least one focal point oscillation with at least one oscillation amplitude and at least one oscillation frequency and with a focal point oscillation path that corresponds to a two- or three-dimensional Lissajous figure or a combination of two- or three-dimensional Lissajous figures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761